Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 6, 12, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 4, and 12 recite the limitation "the plurality of wiring layers".  There is insufficient antecedent basis for this limitation in the claims.  For the sake of compact prosecution, claims 1, 2, 4, and 12 are interpreted in the instant Office action as follows: “the plurality of wiring layers” is equivalent to “wiring layers” as cited in claim 1. This interpretation is to be confirmed by applicant in next office action.
Regarding claim 6, “the memory cell is provided between wiring lines on one side among three wiring lines stacked inside the first wiring layer, and the selective element of the memory cell is provided between wiring lines on another side” is unclear as to how the wiring lines are arranged with respect to each other.  For the sake of compact prosecution, claim 6 is interpreted in the instant Office action as follows: all three wiring lines are stacked vertically inside the first wiring layer, with a memory element on one side of the middle wiring line, and a selective element on the other side of the middle wiring line.  This interpretation is based on specification [0043] and Fig. 4, and is to be confirmed by applicant in next office action.
Claims 16-17 recites the limitation "the other wiring line".  There is insufficient antecedent basis for this limitation in the claims.  For the sake of compact prosecution, claims 16-17 are interpreted in the instant Office action as follows: “the other wiring line” is equivalent to “another wiring line” as cited in parent claim 15. This interpretation is to be confirmed by applicant in next office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tada (US 20110272664 A1).
Regarding claim 1, Tada discloses a device (Fig. 16) comprising: a logic circuit ([0212] “USLI logic”) in which a plurality of layers (64, 59, 53, 47, 41, 35, 18, 5, and 67) ([0211]) including wiring layers that are different in wiring pitches (wiring layers 18, 5, and 67 has pitch of wirings smaller than wiring layers 64, 59, 53, 47, 41, 35 according to relative sizing within Fig. 16) is stacked; and a memory element (22) that is provided between the plurality of wiring layers (between 18 and 5).
Illustrated below is a marked and annotated figure of Fig. 16 of Tada.

    PNG
    media_image1.png
    724
    510
    media_image1.png
    Greyscale

Regarding claim 3, Tada discloses a device wherein the logic circuit includes a logic section (region outside R, see Fig. 14 for example) ([0212] “ULSI logic”), and a memory section (R, region under memory element) in which the memory element (22) is formed, and the logic section and the memory section have same wiring structure ([0212] “in the same layer and farther away from the variable resistance element 22”…“variable resistance elements can be loaded inside a most-advanced ULSI logic”: [0218] “For example, the present invention is also applicable to: a semiconductor product including a memory circuit”…”a semiconductor product including a logic circuit”).
Regarding claim 4, Tada discloses a device (Fig. 16) wherein, in the plurality of wiring layers (18, 5), a first wiring layer including a plurality of stacked wiring layers (18, 5, 67) having dense wiring pitches, and a second wiring layer including a plurality of stacked wiring layers (64, 59, 53, 47, 41, 35) having wiring pitches that are sparser than the wiring pitches of the first wiring layer (according to relative sizing within Fig. 16) are stacked in this order.
Regarding claim 13, Tada discloses a device (Fig. 16) wherein the memory element (22) comprises a resistive random access memory element or a spin injection memory element ([0004]; [0218]).
Regarding claim 14, Tada discloses a method comprising: forming a logic circuit ([0212] “USLI logic”) by stacking a plurality of wiring layers (64, 59, 53, 47, 41, 35, 18, 5, and 67) ([0211]) including layers that are different in wiring pitches (according to relative sizing within Fig. 16); and forming a memory element (22) between the plurality of wiring layers (between 18 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 7, 8, 9, 11, 12, 15, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 20110272664 A1)in view of Lee (US 9825099 B2).
Regarding claim 2, Tada discloses a device (Fig. 16) wherein the memory element (22) is between the plurality of wiring layers (18, 5).
Tada fails to teach a device wherein a selective element is provided along with the memory element.
Lee teaches a device (Fig. 2) wherein a selective element (32) is provided along with the memory element (31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tada device by incorporating the teachings of Lee to include a selective element along with the memory element.  Lee provides a clear teaching to motivate one to modify the device of Tada in that providing a selective element may suppress the occurrence of a sneak current between the adjacent structures while the device operates (Column 5, Lines 27-34).
Illustrated below is a marked and annotated figure of Fig. 2 of Lee.

    PNG
    media_image2.png
    395
    342
    media_image2.png
    Greyscale

Regarding claim 5, Tada discloses a device (Fig. 16) wherein the memory element (22) is provided between two wiring lines (18a, 5a) stacked in the first wiring layer.
Tada fails to teach a device wherein the memory element configures a memory cell along with a selective element.
Lee teaches a device (Fig. 2) wherein the memory element (31) configures a memory cell (30) along with a selective element (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tada device by incorporating the teachings of Lee to provide a memory cell comprising a selective element and memory element in place of Tada’s memory element.  Lee provides a clear teaching to motivate one to modify the device of Tada in that providing a memory cell with a selective element may suppress the occurrence of a sneak current between the adjacent structures while the device operates (Column 5, Lines 27-34).
Regarding claim 6, Tada discloses a device (Fig. 16) wherein the memory element (22) is provided between wiring lines (18a, 5a) stacked inside the first wiring layer.
Tada fails to teach a device wherein the memory element configures a memory cell along with a selective element, and three wiring lines are stacked vertically inside the first wiring layer, with a memory element on one side of the middle wiring line, and a selective element on the other side of the middle wiring line.
Lee teaches a device (Fig. 2) wherein the memory element (31) configures a memory cell (30) along with a selective element (32), and three wiring lines are stacked vertically (10, 210, 20) inside the first wiring layer, with a memory element on one side of the middle wiring line (210), and a selective element on the other side of the middle wiring line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tada device by incorporating the teachings of Lee to provide a memory cell comprising a selective element and memory element, along with three wiring lines in place of Tada’s memory element.  Lee provides a clear teaching to motivate one to modify the device of Tada in that providing a memory cell with a selective element may suppress the occurrence of a sneak current between the adjacent structures while the device operates (Column 5, Lines 27-34).
Regarding claim 7, Tada discloses a device (Fig. 15) ([0198]) wherein the memory element (9) and an electrically conductive film (10) are stacked between two wiring lines (18a, 5a) stacked inside the first wiring layer.
Tada fails to teach a device wherein the memory element configures a memory cell along with a selective element, and the memory cell and an electrically conductive film are stacked.
Lee teaches a device (Fig. 2) wherein the memory element (31) configures a memory cell (30) along with a selective element (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tada device by incorporating the teachings of Lee to provide a memory cell comprising a selective element and memory element in place of Tada’s memory element, to arrive at a memory cell and an electrically conductive film stacked.  Lee provides a clear teaching to motivate one to modify the device of Tada in that providing a memory cell with a selective element may suppress the occurrence of a sneak current between the adjacent structures while the device operates (Column 5, Lines 27-34).
Illustrated below is a marked and annotated figure of Fig. 15 of Tada.

    PNG
    media_image3.png
    574
    497
    media_image3.png
    Greyscale

Regarding claim 8, Tada discloses a device (Fig. 16) wherein the memory element (22) is provided between a plurality of wiring lines (18a, 5a) inside the first wiring layer.
Tada fails to teach a device wherein the memory element configures a memory cell along with a selective element.
Lee teaches a device (Fig. 2) wherein the memory element (31) configures a memory cell (30) along with a selective element (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tada device by incorporating the teachings of Lee to provide a memory cell comprising a selective element and memory element in place of Tada’s memory element.  Lee provides a clear teaching to motivate one to modify the device of Tada in that providing a memory cell with a selective element may suppress the occurrence of a sneak current between the adjacent structures while the device operates (Column 5, Lines 27-34).
Regarding claim 9, Tada discloses a device (Tada; Fig. 16) wherein the memory element (22’) is provided to straddle the first wiring layer (18a) and the second wiring layer (35a).
Tada fails to teach the memory element configures a memory cell along with a selective element.
Lee teaches a device (Fig. 2) wherein the memory element (31) configures a memory cell (30) along with a selective element (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tada device by incorporating the teachings of Lee to provide a memory cell comprising a selective element and memory element in place of Tada’s memory cell.  Lee provides a clear teaching to motivate one to modify the device of Tada in that providing a memory cell with a selective element may suppress the occurrence of a sneak current between the adjacent structures while the device operates (Column 5, Lines 27-34).
Regarding claim 11, Tada discloses a device (Fig. 16) wherein the memory element (22, 22’) is provided between wiring lines (18a, 5a) inside the first wiring layer and between wiring lines (18a, 35a) inside the second wiring layer.
Tada fails to teach a device wherein the memory element configures a memory cell along with a selective element.
Lee teaches a device (Fig. 2) wherein the memory element (31) configures a memory cell (30) along with a selective element (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tada device by incorporating the teachings of Lee to provide a memory cell comprising a selective element and memory element in place of Tada’s memory element.  Lee provides a clear teaching to motivate one to modify the device of Tada in that providing a memory cell with a selective element may suppress the occurrence of a sneak current between the adjacent structures while the device operates (Column 5, Lines 27-34).
Regarding claim 12, Tada in view of Lee discloses a device (Tada; Fig. 16) wherein each of the plurality of wiring layers (18, 5) includes a plurality of wiring lines, and a protective film (14) is formed on side surfaces of the memory element (22) and the selective element (Lee; Fig. 2; 32), the memory element and the selective element being provided on one wiring line (Tada; Fig. 16; 18a) of a wiring layer (18) including the plurality of wiring lines, the protective film being formed inside a same wiring layer (15) as the one wiring line and being continuous from an etching stopper film (7) provided on a wiring line (5b) that configures the logic circuit.
Regarding claim 15, Tada discloses a method (Fig. 16) wherein each of the plurality of wiring layers (18, 5) includes a plurality of wiring lines, the method including forming the memory element (22) on one wiring line (5a) of a wiring layer (5) including the plurality of wiring lines, and thereafter forming a via (19) that performs coupling between the plurality of wiring layers on another wiring line (5b) formed inside a same wiring layer as the one wiring line.
Tada fails to teach forming a memory cell including the memory element and a selective element
Lee teaches a method (Fig. 2) including forming a memory cell (30) including the memory element (31) and a selective element (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tada method by incorporating the teachings of Lee to form a memory cell including a memory element and a selective element in place of Tada’s memory element.  Lee provides a clear teaching to motivate one to modify the device of Tada in that providing a memory cell with a selective element may suppress the occurrence of a sneak current between the adjacent structures while the device operates (Column 5, Lines 27-34).
Regarding claim 16, Tada in view of Lee discloses a method (Tada; Fig. 16) ([0201]) further comprising, after the formation of the memory cell (Lee; Fig. 2; 30) on the one wiring line (Tada; Fig. 16; 5a), collectively forming an etching stopper film (16) and a protective film (14), the etching stopper film being used upon the formation of the via (19) on the other wiring line (5b), the protective film covering a side surface of the memory element.
Regarding claim 17, Tada in view of Lee discloses a method forming the selective element (Lee; Fig. 2; 32) on the one wiring line (Tada; Fig. 16; 5a); and thereafter collectively forming a barrier metal film (Tada; Fig. 1; 11, 20) ([0199]) on the selective element and the other wiring line (Tada; Fig. 16; 5b), thereby forming a barrier metal film that is different in film thickness on the selective element (thickness of films 11 and 20 combined) and the other wiring line (thickness of 20 only).  Tada provides a clear teaching to motivate one to form a barrier metal film that is different in film thickness in [0089]: “the second top electrode 11 protects the first top electrode 10, damage to the first top electrode 10 during processing can be suppressed”.
Illustrated below is a marked and annotated figure of Fig. 1 of Tada.

    PNG
    media_image4.png
    650
    499
    media_image4.png
    Greyscale

Regarding claim 18, Tada in view of Lee discloses a method (Tada; Fig. 1) ([0199]) forming an etching stopper film (7, 12) ([0084]; [0125]) including materials that are different from each other ([0084]) on one wiring line (5a) of the wiring layer (5) including the plurality of wiring lines and on the memory cell (Lee; Fig. 2; 30).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tada in view of Lee, and further in view of Choi (US 20180033826 A1).
Regarding claim 10, Tada in view of Lee discloses a device wherein the memory cell (Tada 22’/Lee 30) is provided between the first and the second wiring layers, where the selective element (Lee 32) is on top (i.e., on the side of the second wiring layer) of the memory element (Lee 31).
Tada in view of Lee fails to teach the memory element is provided on side of the second wiring, and the selective element provided on side of the first wiring layer (i.e., the memory element on top over the selective element).
Choi teaches a device (Fig. 3) in the same field of endeavor wherein the memory element (149) is provided on top, over the selective element (143), and the memory cell 140 is between a first and second wiring layer 110 and 120.
Both Lee and Choi teaches memory cells with memory element and selective element, however with different arrangements. Both devices operate normally and function the same as memory cells, therefore the arrangement of the memory and selective element does not affect the function of memory cell. One of ordinary skill in the art at the time of filling would have recognized that placing the memory element over the selective element within the memory cell, therefore placing the memory element on the side of the second wiring line and the selective element on the side of the first wiring line; would have yield predictable result. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Illustrated below is a marked and annotated figure of Fig. 3 of Choi.

    PNG
    media_image5.png
    452
    476
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lee (US 20170148983 A1) discloses a device in the same field of endeavor as the claimed invention.
Tsuji (US 20170256587 A1) discloses a device in the same field of endeavor as the claimed invention.
Kondo (US 9858974 B1) discloses a device in the same field of endeavor as the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534.  The examiner can normally be reached on Monday-Friday, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        



/WILLIAM H ANDERSON/Examiner, Art Unit 4173